UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/15 Item 1. Schedule of Investments. Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) % of Net Franklin Floating Rate Master Series Country Shares Value Assets Common Stocks and Exchange Traded Funds Broadcasting a Cumulus Media Inc., A United States 934 $ 2,129 0.00 † Diversified Capital Markets PowerShares Senior Loan Portfolio, ETF United States 233,100 5,636,358 0.30 Total Common Stocks and Exchange Traded Funds (Cost $5,647,527) 5,638,487 0.30 Principal Amount * b Senior Floating Rate Interests Aerospace & Defense CAMP International Holding Co., 2013 Replacement Term Loan, 4.75%, 5/31/19 United States 9,182,845 9,255,545 0.49 Second Lien 2013 Replacement Term Loan, 8.25%, 11/30/19 United States 4,923,723 4,960,651 0.27 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 6,405,922 6,413,930 0.34 Term B Loans, 4.50%, 4/09/20 United States 8,681,199 8,706,522 0.46 c Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 254,641 222,847 0.01 Fly Funding II S.A.R.L., Loans, 3.75%, 8/09/19 Luxembourg 8,072,587 8,072,587 0.43 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 19,294,506 19,365,529 1.03 56,997,611 3.03 Agricultural Products Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.00%, 7/19/21 United States 750,335 756,338 0.04 Airlines Air Canada, Term Loan, 5.50%, 9/26/19 Canada 6,471,226 6,568,295 0.35 American Airlines Inc., Class B Term Loan, 3.75%, 6/27/19 United States 4,987,310 5,015,363 0.27 d U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 4,945,279 4,957,202 0.26 16,540,860 0.88 Apparel Retail The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 8,352,941 8,454,747 0.45 Application Software CCC Information Services Inc., Term Loan, 4.00%, 12/20/19 United States 4,311,779 4,326,603 0.23 Auto Parts & Equipment Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 11,144,000 11,130,070 0.59 Federal-Mogul Holdings Corp., Tranche C Term Loans, 4.75%, 4/15/21 United States 12,097,029 12,095,517 0.64 FRAM Group Holdings Inc. (Autoparts Holdings), Term Loan, 7.00%, 7/29/17 United States 6,553,050 6,518,240 0.35 Gates Global LLC, Initial Dollar Term Loans, 4.25%, 7/06/21 United States 8,994,800 9,014,876 0.48 Henniges Automotive Holdings Inc., Term Loans, 5.50%, 6/12/21 United States 10,308,007 10,366,248 0.55 TI Group Automotive Systems LLC, Term Loan, 4.25%, 7/02/21 United States 11,215,250 11,250,298 0.60 Tower Automotive Holdings USA LLC, Initial Term Loan, 4.00%, 4/23/20 United States 7,658,375 7,691,880 0.41 UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 3,642,930 3,589,805 0.19 71,656,934 3.81 Broadcasting Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 16,274,606 16,075,242 0.86 Grande Communications Networks LLC, Initial Term Loan, 4.50%, 5/29/20 United States 7,923,214 7,893,502 0.42 Gray Television Inc., Term Loan B, 3.75%, 6/13/21 United States 9,044,050 9,088,330 0.48 iHeartCommunications Inc., Tranche D Term Loan, 6.934%, 1/30/19 United States 7,101,320 6,811,941 0.36 Tranche E Term Loan, 7.684%, 7/30/19 United States 6,828,609 6,644,025 0.35 MediArena Acquisition BV, Second Lien Dollar Term B Loan, 10.00%, 8/13/22 Netherlands 5,100,000 5,093,625 0.27 Radio One Inc., Term Loan B, 4.78%, 12/31/18 United States 20,500,000 20,538,437 1.09 d Sinclair Television Group Inc., Incremental Term Loan B-1, 5.00%, 7/30/21 United States 1,497,879 1,501,624 0.08 Univision Communications Inc., First-Lien Term Loan, Add-on, 4.00%, 3/01/20 United States 9,262,457 9,276,517 0.50 Replacement First-Lien Term Loan, 4.00%, 3/01/20 United States 8,229,730 8,242,223 0.44 91,165,466 4.85 Building Products Quikrete Holdings Inc., First Lien Initial Loan, 4.00%, 9/28/20 United States 7,873,311 7,906,119 0.42 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Cable & Satellite d Charter Communications Operating LLC, Term G Loans, 5.75%, 9/12/21 United States 2,424,242 2,419,394 0.13 UPC Financing Partnership (UPC Broadband Holdings BV), Term Loan AH, Netherlands 5,997,815 6,004,239 0.32 3.25%, 6/30/21 Virgin Media Bristol LLC, B Facility, 3.50%, 6/07/20 United States 5,453,684 5,464,591 0.29 13,888,224 0.74 Casinos & Gaming Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 38,180,211 36,612,112 1.95 Cannery Casino Resorts LLC, Second Lien Term Loan, 10.00%, 10/02/19 United States 7,200,000 6,256,800 0.33 Term Loan, 6.00%, 10/02/18 United States 21,740,615 21,713,439 1.16 CCM Merger Inc. (MotorCity Casino), Term Loans, 4.50%, 8/06/21 United States 4,923,484 4,962,720 0.27 MGM Resorts International, Term B Loan, 3.50%, 12/20/19 United States 3,988,105 3,995,582 0.21 ROC Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 17,200,888 17,114,883 0.91 Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States 18,398,864 18,605,852 0.99 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 5,076,472 5,095,508 0.27 114,356,896 6.09 Coal & Consumable Fuels Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/16/20 United States 7,229,581 7,030,768 0.37 Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 1,144,000 1,115,400 0.06 d Foresight Energy LLC, Term Loans, 5.50%, 8/21/20 United States 10,911,881 10,816,402 0.58 d Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 27,249,250 24,660,571 1.31 Walter Energy Inc., B Term Loan, 7.25%, 4/01/18 United States 5,950,001 3,794,988 0.20 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 4,881,078 4,832,267 0.26 52,250,396 2.78 Commodity Chemicals Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 29,189,133 29,189,133 1.55 Tronox Pigments (Netherlands) BV, Term Loan, 4.25%, 3/19/20 Netherlands 2,437,316 2,448,284 0.13 31,637,417 1.68 Communications Equipment CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 9,740,239 9,788,940 0.52 Construction Machinery & Heavy Trucks d Allison Transmission Inc., Term B-3 Loans, 3.50%, 8/23/19 United States 4,697,382 4,733,345 0.25 Doosan Infracore International and Doosan Holdings Europe, Tranche B Term United States 4,605,352 4,662,919 0.25 Loan, 4.50%, 5/28/21 9,396,264 0.50 Data Processing & Outsourced Services MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 36,578,269 34,513,133 1.83 Worldpay U.S. Inc., Additional Term Facility, 4.50%, 11/29/19 United States 692,396 696,724 0.04 35,209,857 1.87 Diversified Chemicals Ineos U.S. Finance LLC, Dollar Term Loan, 3.75%, 5/04/18 United States 12,820,711 12,860,044 0.68 OCI Beaumont LLC, Term B-3 Loan, 5.50%, 8/20/19 United States 10,680,212 10,813,715 0.57 OXEA GmbH, First Lien Tranche B-2 Term Loan, 4.25%, 1/15/20 Luxembourg 2,639,800 2,591,954 0.14 Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg 17,628,505 16,482,652 0.88 42,748,365 2.27 Diversified Metals & Mining Atkore International Inc., Initial Term Loan, 4.50%, 4/09/21 United States 3,890,600 3,841,967 0.21 Second Lien Initial Term Loan, 7.75%, 10/09/21 United States 6,208,246 5,882,313 0.31 d FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 22,773,960 20,627,834 1.10 30,352,114 1.62 Diversified Support Services AlixPartners LLP, 2014 Jan Replacement Term B2 Loans, 4.00%, 7/10/20 United States 8,058,578 8,121,540 0.43 Second Lien 2013 Recapitalization Term Loan, 9.00%, 7/10/21 United States 4,039,650 4,086,360 0.22 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 14,589,750 14,706,016 0.78 26,913,916 1.43 Drug Retail Rite Aid Corp., Tranche 1 Term Loan, 5.75%, 8/21/20 United States 678,070 684,709 0.04 Tranche 2 Term Loan, 4.875%, 6/21/21 United States 1,900,000 1,908,313 0.10 2,593,022 0.14 Electric Utilities Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 431,256 434,311 0.02 Term B Loans, 6.375%, 8/13/19 Australia 25,388,502 25,568,329 1.36 26,002,640 1.38 Electronic Equipment & Instruments Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, United States 513,500 515,747 0.03 10/18/19 Forest Products Appvion Inc., Term Loan, 5.75%, 6/28/19 United States 24,843,450 23,104,408 1.23 Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 12,535,717 12,606,230 0.67 Term Loan C, 8.00%, 5/01/19 United States 12,468,750 12,538,887 0.67 48,249,525 2.57 General Merchandise Stores Dollar Tree Inc., Initial Term B Loans, 4.25%, 3/09/22 United States 16,302,946 16,535,980 0.88 Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 9,140,294 9,174,570 0.49 Term Loan, 5.00%, 6/07/19 United States 12,521,274 12,659,534 0.67 Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.50%, 5/04/18 United States 5,822,207 5,870,724 0.31 27,704,828 1.47 Health Care Facilities Amsurg Corp., Initial Term Loan, 3.75%, 7/16/21 United States 3,414,200 3,434,624 0.18 Community Health Systems Inc., d 2018 Term F Loans, 3.434%, 12/31/18 United States 31,586,511 31,810,238 1.69 2021 Term D Loan, 4.25%, 1/27/21 United States 12,102,043 12,189,032 0.65 United Surgical Partners International Inc., Extended Term Loan, 4.25%, 4/19/17 United States 1,453,402 1,457,490 0.08 New Tranche B Term Loan, 4.75%, 4/03/19 United States 1,913,875 1,921,651 0.10 50,813,035 2.70 Health Care Services Connolly LLC, Initial Term Loan, 5.00%, 5/14/21 United States 6,756,089 6,815,205 0.36 Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 9,790,000 9,790,000 0.52 Dialysis Newco Inc., Term Loan B, 4.50%, 4/23/21 United States 6,361,925 6,393,735 0.34 Millennium Health LLC, Tranche B Term Loan, 5.25%, 4/16/21 United States 17,233,037 14,260,338 0.76 National Mentor Holdings Inc., Initial Tranche B Term Loan, 4.25%, 1/31/21 United States 11,047,084 11,105,777 0.59 Surgery Centers Holdings Inc., Second Lien Term Loan, 8.50%, 11/03/21 United States 5,093,392 5,080,658 0.27 Term Loan, 5.25%, 11/03/20 United States 5,018,437 5,056,076 0.27 U.S. Renal Care Inc., Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 17,426,938 17,546,748 0.94 76,048,537 4.05 Health Care Supplies Alere Inc., B Term Loan, 4.25%, 6/30/17 United States 3,086,676 3,109,055 0.17 Health Care Technology Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 11,369,053 11,411,551 0.61 Hotels, Resorts & Cruise Lines Diamond Resorts Corp., Term Loans, 5.50%, 5/09/21 United States 5,081,519 5,119,630 0.27 Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada 5,671,699 5,721,326 0.31 10,840,956 0.58 Household Products Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 26,699,295 25,798,194 1.37 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Independent Power Producers & Energy Traders Calpine Construction Finance Co. LP, Term B-1 Loan, 3.00%, 5/03/20 United States 7,678,649 7,650,814 0.41 Term B-2 Loan, 3.25%, 1/31/22 United States 2,267,495 2,263,597 0.12 Calpine Corp., Term Loan, 4.00%, 4/01/18 United States 3,492,337 3,518,044 0.19 Term Loan B4, 4.00%, 10/31/20 United States 7,175,510 7,217,552 0.38 Term Loans, 4.00%, 10/09/19 United States 516,750 520,123 0.03 21,170,130 1.13 Industrial Conglomerates Unifrax I LLC, New Term Dollar Loans, 4.25%, 11/28/18 United States 1,368,664 1,368,664 0.07 Industrial Machinery Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 6,623,876 6,673,555 0.36 Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 9,715,882 9,618,723 0.51 Husky Injection Molding Systems Ltd., Initial Term Loan, 4.25%, 6/30/21 United States 4,165,208 4,194,864 0.22 Milacron LLC, Term B Loan, 4.00%, 3/28/20 United States 5,631,090 5,631,090 0.30 Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States 13,792,412 13,910,226 0.74 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 20,559,827 20,328,529 1.08 RBS Global Inc. (Rexnord), Term B Loan, 4.00%, 8/21/20 United States 8,195,200 8,235,414 0.44 Sensus USA Inc., First Lien Term Loan, 4.50%, 5/09/17 United States 11,339,507 11,332,420 0.60 Second Lien Term Loan, 8.50%, 5/09/18 United States 4,874,399 4,837,841 0.26 WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States 1,669,332 1,673,506 0.09 86,436,168 4.60 Insurance Brokers HUB International Ltd., Initial Term Loan, 4.00%, 10/02/20 United States 10,339,524 10,322,288 0.55 Integrated Telecommunication Services Genesys Telecom Holdings U.S. Inc., Dollar Term Loan, 4.00%, 2/08/20 United States 4,454,927 4,471,633 0.24 Integra Telecom Holdings Inc., First Lien Term Loan, 5.25%, 2/22/19 United States 8,839,448 8,890,275 0.47 Second Lien Initial Loan, 9.75%, 2/21/20 United States 3,546,547 3,545,069 0.19 d Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 13,873,471 13,887,344 0.74 LTS Buyer LLC, First Lien Term B Loan, 4.00%, 4/13/20 United States 4,067,550 4,076,421 0.22 Second Lien Initial Loan, 8.00%, 4/12/21 United States 2,407,490 2,415,514 0.13 Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada 3,989,822 4,001,460 0.21 41,287,716 2.20 Internet Software & Services BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 31,494,994 31,002,885 1.65 Investment Banking & Brokerage Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, United States 10,816,332 10,890,695 0.58 4.25%, 7/22/20 IT Consulting & Other Services Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 12,701,700 11,833,755 0.63 Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 13,587,325 13,595,817 0.72 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 26,871,244 25,572,476 1.36 d Seaworld Parks and Entertainment Inc., Term B-2 Loan, 3.00%, 5/14/20 United States 6,457,602 6,345,402 0.34 Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 11,644,954 10,029,217 0.54 55,542,912 2.96 Life Sciences Tools & Services Pharmaceutical Product Development LLC, Term Loan, 4.00%, 12/05/18 United States 4,871,590 4,901,166 0.26 Marine Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 14,561,764 14,670,977 0.78 Metal & Glass Containers CD&R Millennium U.S. Acquico LLC, Initial Dollar Term Loan, 4.50%, 7/31/21 United States 2,437,750 2,441,814 0.13 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Second Lien Initial Term Loan, 8.25%, 7/31/22 United States 9,037,800 8,970,016 0.48 11,411,830 0.61 Movies & Entertainment d Regal Cinemas Corp., Term Loan, 3.75%, 4/01/22 United States 2,267,948 2,282,395 0.12 William Morris Endeavor Entertainment LLC, Term Loans Second Lien, 8.25%, United States 23,569,803 23,275,180 1.24 5/06/22 Zuffa LLC, Initial Term Loan, 3.75%, 2/25/20 United States 10,061,025 9,961,984 0.53 35,519,559 1.89 Office Services & Supplies West Corp., Term Loan B-10, 3.25%, 6/30/18 United States 4,000,000 4,012,500 0.21 Oil & Gas Drilling Drillships Financing Holding Inc., Tranche B-1 Term Loan, 6.00%, 3/31/21 Marshall Islands 14,540,078 11,821,083 0.63 d Drillships Ocean Ventures Inc. and Drillships Vent, Term Loan, 5.50%, 7/25/21 Marshall Islands 7,173,315 6,252,742 0.33 Offshore Group Investment Ltd. (Vantage Delaware), Loans, 5.75%, 3/28/19 United States 4,674,600 3,108,609 0.17 21,182,434 1.13 Oil & Gas Equipment & Services McJunkin Red Man Corp., 2013 Term Loan, 5.00%, 11/08/19 United States 10,112,923 10,002,318 0.53 Oil & Gas Exploration & Production Fieldwood Energy LLC, d Loans, 3.875%, 10/01/18 United States 13,816,992 13,506,110 0.72 Second Lien Loans, 8.375%, 9/30/20 United States 5,347,833 4,184,679 0.22 Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States 9,960,000 4,830,600 0.26 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 15,652,660 14,889,593 0.79 Second Lien Initial Term Loan, 8.25%, 5/20/22 United States 5,000,000 4,225,000 0.23 41,635,982 2.22 Oil & Gas Storage & Transportation OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 10,034,175 10,084,346 0.54 OSG International Inc. (OIN), Initial Term Loan, 5.75%, 8/05/19 United States 11,443,550 11,543,681 0.61 21,628,027 1.15 Packaged Foods & Meats AdvancePierre Foods Inc., Loans, 5.75%, 7/10/17 United States 3,498,926 3,531,182 0.19 Second Lien Term Loan, 9.50%, 10/10/17 United States 9,884,439 9,946,217 0.53 CSM Bakery Supplies LLC (U.S. Acquisition), Second Lien Term Loan, 8.75%, United States 4,346,846 4,086,035 0.22 7/03/21 JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States 2,915,600 2,935,645 0.15 d Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 11,005,782 11,061,791 0.59 31,560,870 1.68 Paper Packaging Exopack Holdings SA, USD Term Loan, 5.25%, 5/08/19 Luxembourg 17,046,432 17,181,389 0.91 Reynolds Group Holdings Inc., U.S. Term Loan, 4.50%, 12/01/18 United States 11,336,565 11,457,798 0.61 28,639,187 1.52 Personal Products FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 17,829,148 17,502,286 0.93 Pharmaceuticals Akorn Inc., Loans, 4.50%, 4/16/21 United States 12,422,461 12,469,045 0.66 d Horizon Pharma Inc., Term Loan B, 5.75%, 5/07/21 United States 905,218 912,857 0.05 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.50%, 12/11/19 United States 2,381,976 2,392,066 0.13 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 6,636,145 6,666,731 0.35 Series E-1 Tranche B Term Loan, 3.50%, 8/05/20 United States 2,918,084 2,929,593 0.16 Series F-1 Tranche B Term Loan, 4.00%, 4/01/22 United States 26,495,617 26,712,563 1.42 52,082,855 2.77 Publishing Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 18,483,300 18,631,555 0.99 Restaurants TGI Friday's Inc., First Lien Initial Term Loan, 5.25%, 7/15/20 United States 2,710,199 2,727,138 0.14 Retail REITs Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States 3,613,830 3,695,141 0.20 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) Semiconductors M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 6,510,800 6,575,908 0.35 Specialized Consumer Services Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 5.75%, 9/02/21 Luxembourg 17,745,525 17,952,101 0.96 Specialized Finance Trans Union LLC, 2014 Replacement Term Loan, 4.00%, 4/09/21 United States 11,448,490 11,512,887 0.61 Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, United States 16,011,962 16,077,723 0.86 3.75%, 2/01/20 AZ Chem U.S. Inc., Second Lien Initial Term Loan, 7.50%, 6/10/22 United States 4,332,796 4,319,798 0.23 d Nexeo Solutions LLC, Term B-1 Loan, 5.00%, 9/08/17 United States 2,546,104 2,517,460 0.13 Term B-2 Loan, 5.00%, 9/08/17 United States 5,105,546 5,048,109 0.27 Term B-3 Loan, 5.00%, 9/08/17 United States 6,006,406 5,938,834 0.32 Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States 9,448,880 9,370,143 0.50 Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 10,889,020 9,854,563 0.52 Solenis International LP and Solenis Holdings, First Lien Term Loan, 4.25%, 7/31/21 United States 4,070,166 4,084,794 0.22 Second Lien Term Loan, 7.75%, 7/31/22 United States 3,270,000 3,188,250 0.17 Sonneborn LLC, Initial US Term Loan, 5.50%, 12/10/20 United States 3,564,935 3,596,128 0.19 Sonneborn Refined Products BV, Initial BV Term Loan, 5.50%, 12/10/20 Netherlands 629,106 634,611 0.03 Univar Inc., Term B Loan, 5.00%, 6/30/17 United States 9,204,748 9,253,653 0.49 73,884,066 3.93 Specialty Stores Academy Ltd., Initial Term Loans, 4.50%, 8/03/18 United States 5,456,350 5,496,590 0.29 BJ's Wholesale Club Inc., 2013 (Nov) Replacement Loans, 4.50%, 9/26/19 United States 636,303 640,628 0.04 Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States 14,452,381 14,633,036 0.78 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 25,429,458 25,067,877 1.33 45,838,131 2.44 Systems Software Blue Coat Systems Inc., Second Lien Loans, 9.50%, 6/26/20 United States 4,741,429 4,848,111 0.26 Term Loan, 4.00%, 5/31/19 United States 5,326,351 5,335,672 0.28 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 United States 6,403,762 6,465,129 0.34 Websense Inc., First Lien Term Loan, 4.50%, 6/25/20 United States 7,041,493 7,054,696 0.38 Second Lien Term Loan, 8.25%, 12/24/20 United States 9,601,006 9,673,014 0.52 33,376,622 1.78 Technology Hardware, Storage & Peripherals Dell International LLC, Term B Loan, 4.50%, 4/29/20 United States 9,460,751 9,509,369 0.51 Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/19 United States 7,333,333 7,425,000 0.39 Trucking Hertz Corp., Tranche B-1 Term Loan, 4.00%, 3/11/18 United States 8,632,813 8,675,977 0.46 Tranche B-2 Term Loan, 3.50%, 3/11/18 United States 10,829,462 10,860,596 0.58 19,536,573 1.04 Total Senior Floating Rate Interests (Cost $1,760,182,245) 1,739,239,832 92.55 Asset-Backed Securities Other Diversified Financial Services e Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,112,054 0.06 b,e Atrium IX, 9A, C, 144A, FRN, 3.512%, 2/28/24 United States 1,200,000 1,206,216 0.06 b,e Atrium XI, 11A, C, 144A, FRN, 3.477%, 10/23/25 Cayman Islands 8,000,000 8,037,280 0.43 b,e Ballyrock CLO LLC, 2014-1A, B, 144A, FRN, 3.475%, 10/20/26 United States 2,100,000 2,097,228 0.11 b,e Carlyle Global Market Strategies CLO Ltd., 2014-4A, C, 144A, FRN, 3.40%, Cayman Islands 2,600,000 2,608,320 0.14 10/15/26 b,e Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.877%, 1/27/25 Cayman Islands 1,100,000 1,068,859 0.06 2014-2A, B, 144A, FRN, 3.275%, 10/18/26 United States 3,500,000 3,473,505 0.19 Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) b,e Cent CLO LP, 2013-17A, D, 144A, FRN, 3.255%, 1/30/25 Cayman Islands 800,000 799,880 0.04 2014-22A, B, 144A, FRN, 3.433%, 11/07/26 Cayman Islands 3,200,000 3,207,264 0.17 b,e Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.725%, 7/15/26 Cayman Islands 2,650,000 2,644,329 0.14 B, 144A, FRN, 2.325%, 7/15/26 United States 2,650,000 2,640,672 0.14 C, 144A, FRN, 3.275%, 7/15/26 United States 2,290,000 2,285,809 0.12 e Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States 1,100,000 1,107,106 0.06 e Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States 1,190,000 1,196,176 0.06 b,e ING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.153%, 4/15/24 Cayman Islands 800,000 803,984 0.04 2013-1A, C, 144A, FRN, 3.775%, 4/15/24 Cayman Islands 800,000 783,232 0.04 2013-2A, B, 144A, FRN, 2.957%, 4/25/25 United States 800,000 794,200 0.04 b,e Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 3.429%, 10/20/26 Cayman Islands 2,400,000 2,406,408 0.13 b,e Ziggurat CLO I Ltd., 2014-1A, C, 144A, FRN, 3.375%, 10/17/26 United States 480,000 479,381 0.03 Total Asset-Backed Securities (Cost $38,553,851) 38,751,903 2.06 Total Investments before Short Term Investments (Cost $1,804,383,623) 1,783,630,222 94.91 Short Term Investments (Cost $92,248,041) Repurchase Agreements f Joint Repurchase Agreement, 0.066%, 5/01/15 (Maturity Value $92,248,210) United States 92,248,041 92,248,041 4.91 BNP Paribas Securities Corp. (Maturity Value $13,038,362) Credit Suisse Securities (USA) LLC (Maturity Value $39,116,008) HSBC Securities (USA) Inc. (Maturity Value $27,381,114) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $12,712,726), Collateralized by U.S. Government Agency Securities, 0.183% - 5.50%, 5/27/15 - 3/27/19; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Notes, 0.375% - 1.50%, 3/15/16 - 3/15/18; and U.S. Treasury Notes, Index Linked, 2.50%, 7/15/16 (valued at $94,126,107). Total Investments (Cost $1,896,631,664) 1,875,878,263 99.82 Other Assets, less Liabilities 3,309,059 0.18 Net Assets $ 1,879,187,322 100.00 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b The coupon rate shown represents the rate at period end. c Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2015, the value of this security was $222,847, representing 0.01% of net assets. d A portion or all of the security purchased on a delayed delivery basis. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $38,751,903, representing 2.06% of net assets. f Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At April 30, 2015, all repurchase agreements had been entered into on that date. Franklin Floating Rate Master Trust Statement of Investments, April 30, 2015 (unaudited) (continued) At April 30, 2015, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Periodic Upfront Notional Payment Expiration Premiums Unrealized Unrealized Market Description Exchange Amount Rate Date Paid (Received) Appreciation Depreciation Value Centrally Cleared Swaps Contracts to Buy Protection Traded Index CDX.NA.HY.23 ICE $ % 12/20/19 $ ) $ $ ) $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Exchange ICE - Intercontinental Exchange Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation ETF - Exchange Traded Fund FRN - Floating Rate Note REIT - Real Estate Investment Trust Franklin Floating Rate Master Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of one fund, Franklin Floating Rate Master Series (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. 4. INCOME TAXES At April 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,896,625,384 Unrealized appreciation $ 12,948,260 Unrealized depreciation (33,695,381 ) Net unrealized appreciation (depreciation) $ (20,747,121 ) 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 5,638,487 $ - $ - $ 5,638,487 Senior Floating Rate Interests - 1,739,016,985 222,847 1,739,239,832 Asset-Backed Securities - 38,751,903 - 38,751,903 Short Term Investments - 92,248,041 - 92,248,041 Total Investments in Securities $ 5,638,487 $ 1,870,016,929 $ 222,847 $ 1,875,878,263 Other Financial Instruments: Swap Contracts $ - $ 10,089 $ - $ 10,089 Unfunded Loan Commitments - 12,192 - 12,192 Total Other Financial Instruments $ - $ 22,281 $ - $ 22,281 Liabilities: Other Financial Instruments: Swap Contracts $ - $ 83,479 $ - $ 83,479 a Includes common stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 25, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
